            Case 6:18-cv-00080-ADA Document 41 Filed 12/07/18 Page 1 of 4
                                                                                                    


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

    MATCH GROUP, LLC                                  §
                                                      §
                                                      §
           Plaintiff,                                 §
                                                      §    No. 6:18-cv-00080-ADA
    v.                                                §
                                                      §
    BUMBLE TRADING, INC.                              §    JURY TRIAL DEMANDED
                                                      §
           Defendant.                                 §
                                                      §
                                                      §

                        JOINT MOTION TO ENTER SCHEDULING ORDER

          Based on the Court’s guidance during the recent November 5, 2018 hearing, the parties

have met and conferred on a case schedule through the scheduled May 23, 2018 Markman

hearing. That proposed schedule is below.

         Date             Event
    December 12, 2018     Serve Initial Disclosures

    December 20, 2018     File Proposed Protective Order

                          The Proposed Protective Order shall be filed as a separate motion with
                          the caption indicating whether or not the proposed order is opposed in
                          any part.

    January 21, 2019      Serve Infringement Contentions
    March 8, 2019         Serve Invalidity Contentions

    March 22, 2019        Exchange Proposed Claim Terms
    March 29, 2019        Exchange Preliminary Claim Constructions and Evidence

    April 8, 2019         File Joint Claim Construction Statement

    April 15, 2019        Complete Claim Construction Discovery

    April 22, 2019        Parties Shall Each File Their Opening Claim Construction Briefs


                                                  1
 
           Case 6:18-cv-00080-ADA Document 41 Filed 12/07/18 Page 2 of 4
                                                                                                    


           Date        Event
    May 8, 2019        Parties Shall Each Responsive Claim Construction Briefs

    May 16, 2019       Parties Shall Each File Their Reply Claim Construction Briefs.

                       Arguments in Reply should be limited to arguments made in the Parties’
                       Responsive Briefs.

    May 23, 2019       Markman Hearing: District Courtroom #1, on the Third Floor of the
                       United States Courthouse, 800 Franklin Ave., Waco, TX at 9:00 AM.


The parties jointly request that the Court enter the scheduling order attached as Exhibit A. The

parties will negotiate a new, post-Markman case schedule after the Court’s Markman Order is

issued.


DATED: December 7, 2018                              Respectfully submitted,



                                                     CALDWELL CASSADY & CURRY


                                                     By: /s/ Bradley W. Caldwell
                                                     Bradley W. Caldwell
                                                     Texas State Bar No. 24040630
                                                     Email: bcaldwell@caldwellcc.com
                                                     John F. Summers
                                                     Texas State Bar No. 24079417
                                                     Email: jsummers@caldwellcc.com
                                                     Warren J. McCarty, III
                                                     Texas State Bar No. 24107857
                                                     Email: wmccarty@caldwellcc.com
                                                     CALDWELL CASSADY CURRY P.C.
                                                     2101 Cedar Springs Road, Suite 1000
                                                     Dallas, Texas 75201
                                                     Telephone: (214) 888-4848
                                                     Facsimile: (214) 888-4849

                                                     John P. Palmer
                                                     State Bar. 15430600
                                                     Email: palmer@namanhowell.com
                                                     Naman, Howell, Smith & Lee, PLLC

                                                2
 
    Case 6:18-cv-00080-ADA Document 41 Filed 12/07/18 Page 3 of 4
                                                                                   


                                      400 Austin Avenue, 8th Floor
                                      P.O. Box 1470
                                      Waco, TX 76701
                                      Telephone: (254) 755-4100
                                      Facsimile: (254) 754-6331

                                      ATTORNEYS FOR PLAINTIFF
                                      MATCH GROUP, LLC


                                      By: /s/ Joseph M. Drayton (by permission)
                                      Joseph M. Drayton (Pro Hac Vice)
                                      NY Bar No. 2875318
                                      COOLEY LLP
                                      1114 Avenue of the Americas
                                      New York, NY 10036
                                      Telephone: (212) 479-6000
                                      Facsimile: (212) 479-6275
                                      jdrayton@cooley.com

                                      Michael G. Rhodes (Pro Hac Vice)
                                      CA Bar No. 116127
                                      Matthew Caplan (Pro Hac Vice)
                                      CA Bar No. 260388
                                      COOLEY LLP
                                      101 California Street, 5th Floor
                                      San Francisco, CA 94111-5800
                                      Telephone (415) 693-2000
                                      Facsimile: (415) 693-2222
                                      mrhodes@cooley.com
                                      mcaplan@cooley.com

                                      Rose S. Whelan (Pro Hac Vice)
                                      DC Bar No. 999367
                                      COOLEY LLP
                                      1299 Pennsylvania Ave., N.W.
                                      Suite 700
                                      Washington, DC 20004
                                      Telephone: (202) 842-7800
                                      Facsimile: (202) 842-7899
                                      rwhelan@cooley.com


                                  3
 
         Case 6:18-cv-00080-ADA Document 41 Filed 12/07/18 Page 4 of 4
                                                                                                  


                                                    Deron R. Dacus
                                                    Texas Bar No. 00790553
                                                    THE DACUS FIRM, PC
                                                    821 ESE Loop 323, Suite 430
                                                    Tyler, TX 75701
                                                    Telephone: (903) 705-1117
                                                    Facsimile: (903) 581-2543
                                                    ddacus@dacusfirm.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    BUMBLE TRADING, INC.

                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all

counsel of record on December 7, 2018.

                                                    Bradley W. Caldwell
                                                    Bradley W. Caldwell




                                               4
 
